Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered June 27, 1995, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of 4 to 12 years, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
By his plea of guilty, defendant waived his claim that he was denied a speedy trial under CPL 30.30 (People v O’Brien, 56 NY2d 1009). In any event, the claim is without merit. Concur— Rosenberger, J. P., Ellerin, Wallach, Tom and Andrias, JJ.